 1                                                            Judge Richard A. Jones
 2
 3
 4
 5
 6
 7                    UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON
 8
                                  AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                    NO. CR18-00121RAJ
11
                           Plaintiff,
                                                   ORDER GRANTING
12
                     v.                            MOTION TO SEAL
13
14    TRAVIS PHILLIPS,
15                        Defendant.
16
17         The Court, having considered the Government’s Motion to Seal, and finding good
18 cause, hereby GRANTS the Motion to Seal (Dkt. #22). The Government’s Memorandum
19 Regarding Sentencing shall remain under seal.
20        DATED this 15th day of January, 2019.
21
22
23
                                                   A
                                                   The Honorable Richard A. Jones
24                                                 United States District Judge
25
26
27
28
     ORDER GRANTING MOTION TO SEAL - 1                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     U.S. v. PHILLIPS/CR18-121RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
